Chandler, J.
Plaintiff is the mother of Stella Olszewski, the plaintiff in Olszewski v. Dibrizio, ante, 423 (2 N. C. C. A. [N. S.] 456), and received injuries arising out of the same accident.
The facts and questions of law being identical, the opinion in the former case holding defendant not guilty of gross negligence under the statute  is controlling and decisive of the questions here presented.
The judgment is affirmed, with costs.
Pisad, O. J., and North, Wiest, Butzel, Btjshnell, Sharpe, and Potter, JJ., concurred.